Citation Nr: 1502394	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left elbow tendinitis.

2.  Entitlement to service connection for left hip bursitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a kidney disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In April 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for left elbow tendinitis, left hip bursitis, and kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  A tinnitus disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1119 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2011 and August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA audiological examination in August 2011.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's bilateral hearing loss and tinnitus were not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to noise exposure during his military service.  VA has conceded that the Veteran was indeed exposed to significant noise during service.  Thus, the main question before the Board is whether the Veteran's bilateral hearing loss and tinnitus are attributable to an event, injury, or disease incurred during active duty.  For the reasons explained below, the Board finds they are not.  


Upon induction examination in June 1965, puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0

0
LEFT
5
0
-5

0

Upon discharge examination in May 1967, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Veteran was not treated for any hearing-related complaints during service.

Following service, it appears that the Veteran was first treated for hearing-related complaints in the 1990s (according to the Veteran's testimony).  The available records show treatment for bilateral hearing loss in the 2010s.  

In a December 2010 private treatment record, a physician noted that the Veteran denied hearing loss.

In August 2011, the Veteran was afforded a VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
80
90
LEFT
45
65
80
90
105

Maryland CNC examination revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  The Veteran could not be specific as to when his tinnitus began.  The examiner diagnosed the Veteran as having sensorineural hearing loss and tinnitus.  Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his military service.  In reaching this conclusion, the examiner indicated that the Veteran had no hearing complaints in service and audiograms in-service did not show any progression of the Veteran's hearing thresholds.  Additionally, because "the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  Additional noise exposure, aging and health conditions since military separation are likely contributing factors in the Veteran's hearing loss and tinnitus."  There is no clinical opinion to the contrary.  

As an initial matter, the August 2011 audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss and tinnitus are associated with the Veteran's active duty.  The Board does not dispute that the Veteran likely experienced acoustic trauma during service.

There are no additional private or VA treatment records showing treatment for hearing problems/tinnitus, nor have any clinicians attributed the Veteran's claimed hearing loss and tinnitus to his military noise exposure.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

Initially, the Board notes that there is a remarkable lack of credible evidence of hearing loss and tinnitus pathology during service and for many years following separation.  Notably, the earliest clinical evidence of record showing bilateral hearing loss and tinnitus is dated in the 2010s.  The service treatment records are negative for hearing loss and tinnitus complaints.  The Veteran has not indicated any other treatment for hearing problems/tinnitus.  Because sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.

The grant of service connection, therefore, requires competent evidence relating the diagnosis of hearing loss to the Veteran's service.  Although the evidence record shows a current bilateral hearing loss and tinnitus, it does not contain reliable evidence which relates the claimed disabilities to any event, injury, or disease in service.  

The Board finds that the opinions expressed in the August 2011 VA audiologist's examination report of significant probative value.  She discussed the pertinent evidence, noting that the enlistment and separation examinations showed normal hearing (for VA purposes).  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's bilateral hearing loss disability and tinnitus to his military service-even after conceding the Veteran had noise exposure during service.  The Board finds the 2011 examiner's opinion to be highly probative regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The probative nature of the 2011 opinion is based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to his service to be of greater probative value than the unsupported statement made by the Veteran and his spouse.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In other words, the Board has considered whether self-reported continuity of symptomatology of hearing loss and tinnitus dating back to service would be sufficient to warrant service connection, as well as the reports of continuity made by the Veteran's spouse.  In this regard, the Veteran and his spouse are certainly competent to report that he experiences difficulty hearing or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the currently claimed conditions.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  Furthermore, it must also be considered that the Veteran and his spouse are recalling events that occurred approximately five decades ago.  In other words, even taking into account the assertions made by the Veteran and his spouse, the Board ultimately finds the most probative evidence of record regarding the etiology of his hearing loss and tinnitus to be the opinion of the competent VA healthcare provider.  The Board has considered the testimony of the Veteran's spouse and her contention that she has specialized medical knowledge, however, there is no indication that her former career as a medical technician included any experience in audiology.  To the extent that she is claiming any medical expertise vis-à-vis the bilateral hearing loss and tinnitus claims, the Board again finds the spouse's assertions to be outweighed by the competent and credible findings of the VA audiologist in this case.  As noted, the VA examiner considered the Veteran's assertions regarding the onset of his complaints, but also considered the nature of post-service noise exposure, and the nature and severity of his current bilateral hearing loss and tinnitus as demonstrated on audiometric testing.  

In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additional, the medical evidence shows that the Veteran was provided a discharge audiogram in 1967 as shown on his separation physical, despite his testimony to the contrary.  The Board finds the separation physical to be more probative evidence as to whether the Veteran had a separation audiogram than the Veteran's testimony decades later.  

Absent competent and reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for hearing loss and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for left elbow tendinitis, left hip bursitis, and kidney disability.  

Left elbow and left hip

The Veteran was afforded a VA examination for his left elbow and left hip in August 2011.  The VA examiner provided a negative nexus opinion.  In reaching this opinion, the examiner only relied upon the lack of documentation during and since service.  Moreover, the opinion indicated that x-rays were pending and that his opinion may change based upon the results of the x-rays.  It does not appear that the August 2011 examiner provided any supplemental opinion following the x-rays of the hips and elbows.  As the opinion is equivocal in nature, the Board finds that a supplemental opinion is required.  

Kidney

The Veteran contends that his currently diagnosed kidney disease is related to a sexually transmitted disease (STD) he had in service.  A review of the service treatment records show treatment for a STD.  Following service, the Veteran was first treated for kidney-related complaints in the early-1970s.  He is currently diagnosed as having chronic renal disease.  The Veteran has not, however, been afforded a VA examination in conjunction with this claim, and under the circumstances, the Board finds that one is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file, including any pertinent evidence contained in the electronic files, to the August 2011 examiner, if available, for a supplemental opinions as to the nature and etiology of the Veteran's left elbow tendonitis and left hip bursitis.  If the August 2011 examiner is unavailable, forward the claims file to another appropriate examiner for the supplemental opinions.  The examiner should note that the claims file has been reviewed. 

After reviewing the file, including the Veteran's specific contentions, the previous VA examination report, and the x-ray reports, the examiner should offer an opinion as to whether the Veteran's has any current disability of the left elbow or left hip, and whether any such disabilities were caused or aggravated by his military service.  The examiner is asked to specifically comment on the Veteran's history of in-service parachute jumps as they relate to any current left elbow or left hip disability.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

It is left to the examiner's discretion whether to reexamine the Veteran. 

The examiner should provide a complete rationale for any opinions provided.

2.  Schedule the Veteran for appropriate VA examination for his claimed kidney disability.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner is asked to list any current kidney disability.  

Then, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has any kidney disability that has been caused or aggravated by his military service.  The examiner is asked to specifically comment on the Veteran's contention that an in-service STD caused his current kidney problems.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


